DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 2017/0247905 (“Topping et al.”) in view of U.S. Pub No.: 2011/0006654 (“Hassman et al.”).
 
	Regarding Claims 1, 19 and 20, Topping et al. discloses a storage device, suitable to facilitate storage of one or more items of a user at the beach or other location, comprising:  

an enclosure (310, 303) wherein the enclosure is foldable and attachable to the support frame (200) and comprises one or more storage compartments formed therein; wherein
 the storage device is configured to adopt:
an assembled configuration in which the elongated support members (210) are attached to the enclosure, and further in which the stiffening bracket (215; 250) disconnectably interconnects the elongated support members (210) and rigidly maintains the elongated support members in a spaced-apart configuration from each other, wherein the elongated support members (210) in the spaced-apart configuration maintain the enclosure (310, 303) in a deployed position, and
a storage configuration in which the elongated support members (210) are attached to the enclosure (310, 303), and further in which the elongated support members (210) are not interconnected by the stiffening bracket and are closer to one another than in the assembled configuration, and further in which the enclosure is collapsed.  
Topping et al. discloses a similar collapsible enclosure (130-136) with elongated support members and an enclosure in which the one or more storage compartments (174; 152, 150) provide respective one or more spaces for item storage.

Regarding Claim 2, the combination discloses (Hassman et al.) wherein the elongated support members are arranged at a periphery of the one or more storage compartments (174; 152, 150) when the storage device is in the assembled configuration.
Regarding Claim 3, the combination discloses (Hassman et al.) wherein the elongated support members are coupled to a periphery of the enclosure (130-136) when the storage device is in the assembled configuration.
Regarding Claim 4, the combination discloses (Hassman et al.) wherein each elongated support member extends through a respective pair of support member openings (at each end of 144) arranged at the periphery of the enclosure when the storage device is in the assembled configuration.  
Regarding Claim 5, the combination discloses (Topping et al.) wherein the elongated support members (210) are arranged vertically and parallel to one another when the storage device is in the assembled configuration.
Regarding Claim 6, the combination discloses (Topping et al.) wherein the elongated support members (210) comprise a respective tapered insertion tip (214) at a lower end thereof.
Regarding Claim 7, the combination discloses (Topping et al.) when the storage device is in the assembled configuration, the enclosure (310, 303) is arranged beneath the stiffening bracket.
Regarding Claim 8, the combination discloses (Topping et al.) when the storage device is in the assembled configuration, a top of the enclosure is disconnectably suspended from the stiffening bracket.
Regarding Claim 9, the combination discloses (Topping et al.) the stiffening bracket (215, 250) comprises a hub (215) and a plurality of pivotable bracket members (250), wherein each pivotable bracket member (250) is pivotably connected to a respective elongated support member of the plurality of elongated support members (210), and wherein the hub (215) is disconnectably connectable to the plurality of pivotable bracket members (250), and further wherein, when the storage device is in the assembled configuration, the pivotable bracket members are pivoted towards the hub  (215)and the hub is disconnectably connected to the pivotable bracket members (250). 
Regarding Claim 10, the combination discloses (Topping et al.) when the storage device is in the assembled configuration, said each pivotable bracket member (250) is pivotally arranged generally perpendicular to the respective elongated support member and the stiffening bracket (215, 250) is arranged generally perpendicular to the plurality of elongated support members.
Regarding Claim 11, the combination discloses (Topping et al.) wherein said each pivotable bracket member (250) is configured to adopt a storage position in which said each pivotable bracket member (250) is pivotally arranged in a generally parallel and side-by-side relationship with said respective elongated support member (210).  
Regarding Claim 12, the combination discloses (Topping et al.) when the storage device is in the assembled configuration, a top of the enclosure (310, 303) is disconnectably suspended from the hub (215).
Regarding Claim 13, the combination discloses (Topping et al.) wherein the plurality of elongated support members (210) comprises four elongated support members, and the plurality of pivotable bracket (215) members comprises four pivotable bracket members, wherein each bracket member of the four pivotable bracket members is pivotably carried by a respective elongated support member (210) of the four elongated support members, and further wherein the hub is X-shaped. 
Regarding Claim 14, the combination discloses (Topping et al.) wherein the stiffening bracket (215) is detachably mounted to respective top ends of the elongated support members (210). 
Regarding Claim 15, the combination discloses (Topping et al.) wherein the plurality of elongated support members (210) comprises four elongated support members, and further wherein the stiffening bracket (215, 250) comprises a pair of elongated bracket arms (250) arranged in an X-shaped configuration, wherein opposite outer ends of the bracket arms are detachably mounted to respective top ends of the four elongated support members.
Regarding Claim 16, the combination discloses (Hassman et al.) wherein the one or more storage compartments comprise a plurality of storage compartments (174; 152, 150), the storage device further comprising a plurality of shelf panels (152, 150) arranged within the enclosure and separating the storage compartments from each other.
Regarding Claim 17, the combination discloses (Topping et al.) wherein the storage device is configured to adopt a storage configuration in which the elongated support members (210) are not interconnected by the stiffening bracket (215, 250) and are closer to one another than in the assembled configuration. 
Regarding Claim 18, the combination discloses (Topping et al.) when the storage device is arranged in the storage configuration, the elongated support members (210) are attached to the enclosure and the enclosure (310, 303) is collapsed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637